Title: From Thomas Jefferson to Francis Eppes, 27 February 1793
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Philadelphia Feb. 27. 1793.

The Commissioners to the Indian treaty will not leave this place till the 1st. of April, which gives more time to provide for Jack. I shall not return home as soon as I expected, tho’ I shall not extend the term of my service long. I shall ship off my furniture about the beginning of April; and find in fact that my provision for winding up my affairs here, removing bag and baggage will fall short some hundred dollars. If therefore Mr. Cary’s executor can be pushed to make good his promise, some part of my portion of it will be not only seasonable but necessary to me. With every wish for the health & happiness of Mrs. Eppes yourself & family I am Dear Sir Your’s affectionately

Th: Jefferson

